Citation Nr: 1307392	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-34 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Buffalo, New York.

The issues of entitlement to benefits for COPD, a back disability, and a neck disability pursuant to 38 U.S.C.A. § 1151, claimed as having been incurred as a result of vocational rehabilitation, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See Notice of Disagreement, May 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  Headaches

The Veteran served on active duty from September 1978 to February 1980.  He claims that he has a headache disorder that is secondary to his service-connected nasal fracture.  See Notice of Disagreement, May 2009.  In the alternative, he has alleged that his headaches are secondary to his service-connected sleep apnea.  See Statement, January 2008.  Also, in the alternative, the Veteran has alleged that his headaches are caused by medications he takes presumably for service-connected conditions.  See Statement, circa July 2007.

With regard to the Veteran's service treatment records, an October 1979 service treatment record reflects complaints of a left-sided headache, vomiting, and chills, and the Veteran was diagnosed with a viral illness.  December 1979 service treatment records reflect that the Veteran injured his nose due to hitting it on a door.  The Veteran's January 1980 separation examination report reflects his history of injuring his nose.  On his January 1980 separation report of medical history, the Veteran reported frequent or severe headaches.

VA treatment records associated with the claims file reflect that the Veteran has been followed for complaints of headaches since 2001.  See outpatient clinical records dated in September 2001, September 2002, November 2002, February 2004, December 2007, August 2008, and July 2009 (reflecting complaints of headaches).

The Veteran was provided with a VA examination in September 2008 relating to his claim.  The examiner opined that the Veteran's headaches are not secondary to his service-connected sleep apnea.  The examiner did not, however, address the whether the Veteran's headaches are secondary to his service-connected nasal fracture, secondary to any medications he is prescribed due to any other service-connected condition, or are otherwise related to service on a direct basis, to include the in-service complaints of headaches.  Therefore, the Board finds that a remand is necessary so that a VA medical opinion may be obtained to clarify whether the Veteran's headaches diagnosed on examination are secondary to his service-connected nasal fracture or are related to service on a direct basis in light of his in-service complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

B.  COPD

The Veteran also claims that he has COPD secondary to his service-connected sleep apnea.  See Notice of Disagreement, May 2009.

As an initial matter, the Board notes that the Veteran's alternate contention that he has COPD due to his vocational rehabilitation with the Veterans Industries Program (VIP) constitutes an entirely separate claim for benefits under 38 U.S.C.A. § 1151, and has therefore been referred to the AOJ for adjudication as noted in the introduction above.  The Board notes that adjudication of the Veteran's separate service connection claim herein will in no way prejudice either claim.

The Board also notes that the Veteran's service treatment records are silent as to any notations regarding COPD or emphysema.

November 2005 VA treatment records reflect that the Veteran presented to the emergency room and was treated for pneumonia.  A CT scan revealed some pleural effusion, and that the Veteran was diagnosed with early mild obstructive lung disease and advised to quit smoking.  See also January 2006 CT scan (noting concern for asbestos exposure due to working for 15 years in the construction industry).  A December 2005 chest x-ray revealed COPD.  The Board acknowledges that a later February 2006 VA pulmonary function test (PFT), and a March 2006 private facility PFT (relating to a claim for SSA disability), were both normal.  A November 2007 VA treatment record reflects that the Veteran was advised that his smoking would cause COPD.  A May 2009 chest x-ray reflects findings of hyperinflation and a diagnosis of emphysema.

The Veteran was provided with a VA examination in September 2008.  The VA examiner recorded a diagnosis of COPD and opined that it is not related to his service-connected sleep apnea.  The examiner reasoned that sleep apnea does not cause COPD, and that instead it was at least as likely as not related to the his long history of tobacco use.  

The Board notes that a January 2006 VA treatment record indicates that there are some VA treatment records missing from the claims file that relate to the Veteran's claim.  Specifically, the January 2006 VA treatment record references July 2003 and October 2003 records relating to the Veteran's pulmonary condition (albeit it is unclear whether these records are PFT reports or pulmonary consults or other treatment notes).  Also, a January 2002 treatment record reflects that a PFT was performed and the report was included in "CPRS reports," but there is no copy of the report in the claims file.  Likewise, a December 2005 treatment record reflects that a PFT was performed and that the results were included in the "health summary," but there is no copy of this report either in the claims file.  Therefore, the Board finds that a remand is necessary to obtain these outstanding VA treatment records before a decision may be made on the Veteran's claim.

C.  Heart

The Veteran also claims that he has a heart disability secondary to his service-connected sleep apnea.

An October 2008 VA echocardiogram report reflects an impression of no inducible ischemia.  An October 2008 rating decision denied the Veteran's claim in part based on the lack of a current diagnosis of a heart condition.  Subsequently, however, a May 2009 VA treatment record reflects that the Veteran complained of chest pain, and a diagnosis of possible pericarditis was recorded.  

In addition, the Veteran asserted in his May 2009 notice of disagreement that he had made sure that his doctors recorded his diagnosed heart condition caused by his service-connected sleep apnea, and that he was taking medication for the condition.  Therefore, the Board finds that a remand is necessary so that the Veteran may be provided with an opportunity to identify any outstanding treatment records relating to his claim, and so that any records so identified may be associated with the claims file.  If a diagnosis is confirmed, an opinion must also be obtained to determine whether the service-connected sleep apnea has caused or aggravated the diagnosed heart disability.

In addition, the Board finds that all of the Veteran's VA treatment records dated since November 2009 should be associated with the claims file.




D.  TDIU

The Veteran also claims entitlement to TDIU as a result of his service-connected sleep apnea, and as due to headaches, a heart condition, and COPD.  See Form 21-8940, February 2008.  As explained above, the Board has remanded the Veteran's claims for service connection for headaches, a heart disability, and COPD for further development.  The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the service connection claims being remanded herein.  Therefore, a decision on the TDIU issue is deferred pending the additional development directed herein on the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board acknowledges that the Veteran has also asserted that he is entitled to TDIU due to his depression, chronic fatigue, chronic pain, high blood pressure, and chronic pneumonia causing him to be unable to work.  See, e.g., Form 21-8940, February 2008; Claim, January 2008.  The Board notes, however, that the Veteran's applications to reopen claims for service connection for depression and hypertension were recently denied by way of an April 2010 rating decision, which the Veteran did not appeal and has become final.  Also, his claims for service connection for fatigue, chronic pain, and pneumonia were all denied by way of the October 2008 rating decision, and the Veteran did not appeal those RO decisions either.  Therefore, there can be no secondary service connection established relating to these conditions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA Pulmonary Function Test (PFT) records, or any other VA treatment records relating to the Veteran's COPD claim, dated in January 2002, July 2003, October 2003, and December 2005 and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.
2.  Obtain copies of all of the Veteran's recent VA treatment records dated since November 2009 and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3.  Provide the Veteran with an opportunity to identify any outstanding treatment records relating to his claim for service connection for a heart disability, and obtain any record so identified.  To that end, provide the Veteran with Forms 21-4142.

4.  After all of the above development has been completed, forward the Veteran's claims folder to the examiner who conducted the September 2008 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder in order to render an opinion as to the following: 

a) whether it is at least as likely as not that the Veteran's headaches are caused or aggravated by his service-connected nasal fracture; 

b) whether it is at least as likely as not that the Veteran's headaches are caused or aggravated by any medications prescribed for any service-connected condition; and 

c) whether it is at least as likely as not that the Veteran's headaches are otherwise related to service on a direct basis, particularly in light of his in-service complaints.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner must provide the reasons underlying any opinion expressed. 

5.  After all of the above development has been completed, and if a diagnosis of a heart disability is confirmed, forward the Veteran's claims folder to an appropriate medical professional to review, in order to provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed heart disability is caused or aggravated by his service-connected sleep apnea.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner must provide the reasons underlying any opinion expressed. 

6.  Perform any additional development necessary, and then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



